82516: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-28431: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82516


Short Caption:LEE VS. PATINCourt:Supreme Court


Related Case(s):69928, 72144, 83213


Lower Court Case(s):Clark Co. - Eighth Judicial District - A723134Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:02/24/2021 / Mishel, PersiSP Status:Completed


Oral Argument:06/06/2022 at 1:30 PMOral Argument Location:Las Vegas


Submission Date:06/06/2022How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantTon Vinh LeePrescott T. Jones
							(Resnick & Louis, P.C./Las Vegas)
						Myraleigh A. McGill
							(Resnick & Louis, P.C./Las Vegas)
						


RespondentIngrid PatinVictoria R. Allen
							(Nettles Morris)
						Micah S. Echols
							(Claggett & Sykes Law Firm)
						Christian M. Morris
							(Nettles Morris)
						Brian D. Nettles
							(Nettles Morris)
						David P. Snyder


RespondentPatin Law Group, PLLCKerry J. Doyle
							(Doyle Law Group)
						Micah S. Echols
							(Claggett & Sykes Law Firm)
						David P. Snyder





+
						Due Items
					


Due DateStatusDue ItemDue From


10/07/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


02/23/2021Filing FeeFiling Fee due for Appeal. (SC)


02/23/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-05295




02/23/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-05297




02/23/2021Filing FeeE-Payment $250.00 from Prescott T. Jones. (SC)


02/23/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-05341




02/24/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Persi J. Mishel. (SC)21-05442




03/16/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)21-07640




04/07/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC).21-10075




04/08/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)21-10105




04/22/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 6/29/16, 7/11/17, 8/20/19, 3/3/20, 9/15/20, 1/6/21, and 2/9/21. To Court Reporter: Kerry Esparza. (REJECTED PER NOTICE ISSUED ON 4/22/21) (SC)


04/22/2021Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC)21-11646




04/23/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 6/29/16, 7/11/17, 8/20/19, 3/3/20, 9/15/20, 1/6/21, and 2/9/21. To Court Reporter: Kerry Esparza. (SC)21-11719




05/27/2021TranscriptFiled Notice from Court Reporter. Kerry Esparza stating that the requested transcripts were delivered.  Dates of transcripts: 7/11/17, 8/20/19, 1/6/21, and 2/9/21. (SC)21-15247




06/01/2021TranscriptFiled Notice from Court Reporter. Yvette G. Sison stating that the requested transcripts were delivered.  Dates of transcripts: 6/29/16. (SC)21-15546




07/06/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  July 21, 2021.  (SC)21-19273




07/22/2021MotionFiled Appellant's Motion to Extend Time to File Opening Brief and Appendix. (SC)21-21218




07/26/2021BriefFiled Appellant's Opening Brief. (REJECTED PER NOTICE ISSUED ON 7/27/21)(SC)


07/26/2021AppendixFiled Appellants' Appendix Volume 3 Part 2- Volume 5 part 3. (REJECTED PER NOTICE FILED ON 7/27/21) (SC)


07/26/2021AppendixFiled Appellant's Appendix Volume 6-9. (REJECTED PER NOTICE ISSUED ON 7/27/21)(SC)


07/27/2021Notice/OutgoingIssued Notice of Deficient Brief. (SC)21-21651




07/27/2021BriefFiled Appellant's Opening Brief. (SC)21-21753




07/27/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 1 Part 1. (SC)21-21763




07/27/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 1 Part 2. (SC)21-21765




07/27/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 2 Part 1. (SC)21-21766




07/27/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 2 Part 2. (SC)21-21767




07/27/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 3 Part 1. (SC)21-21768




07/27/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 3 Part 2. (SC)21-21769




07/27/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 4. (SC)21-21770




07/27/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 5. (SC)21-21771




07/27/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 6. (SC)21-21772




07/27/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 7. (SC)21-21773




07/27/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 8. (SC)21-21774




07/27/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 9. (SC)21-21775




07/28/2021Order/ProceduralFiled Order Granting Motion. Appellant's motion requesting a second extension of time to file the opening brief and appendix is granted. The opening brief and appendix were filed on July 27, 2021. Respondents' answering brief due: August 26, 2021. (SC)21-21931




08/24/2021MotionFiled Respondent Ingrid Patin's Motion for Extension of Time to File Respondent's Answering Brief and Appendix (First Request). (SC)21-24671




08/24/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Respondent Ingrid Patin's Answering Brief due: September 27, 2021.21-24676




09/24/2021Notice/IncomingFiled Notice of Appearance of Counsel (Micah S. Echols, and David P. Snyder of Claggett & Sykes Law Firm hereby enter their appearance as counsel for Respondents). (SC)21-27674




09/24/2021MotionFiled Respondents' Motion for Extension of Time to File Answering Brief and Appendix. (SC)21-27677




10/04/2021Order/ProceduralFiled Order Granting Motion.  Respondents' Answering Briefs due:  October 27, 2021.  (SC)21-28353




10/27/2021BriefFiled Respondents' Answering Brief. (SC)21-30981




11/22/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's reply brief due: December 13, 2021. (SC)21-33537




12/13/2021BriefFiled Appellant's Reply Brief. (SC)21-35421




12/14/2021Case Status UpdateBriefing Completed/To Screening. (SC)


05/02/2022Order/ProceduralFiled Order Scheduling Oral Argument. This matter is scheduled for oral argument on June 6, 2022, at 1:30 p.m. in Las Vegas.  Argument shall be limited to 30 minutes.   (SC)22-13828




05/24/2022Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)22-16459




06/06/2022Case Status UpdateOral argument held this day. Case submitted for decision. Before the Court En Banc. (SC).


09/12/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." PICKERING, J., dissenting. EN BANC. (SC)22-28431





Combined Case View